 

Exhibit 10.3

 

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

Q BIOMED INC.

 

Convertible Debenture

 

Principal Amount: $2,000,000

Debenture Issuance Date: September 21, 2018

Debenture Number: QBIO - 4

 

FOR VALUE RECEIVED, Q BIOMED INC., a Nevada corporation (the "Company"), hereby
promises to pay to the order of YA II PN, Ltd., or its registered assigns (the
"Holder") the amount set out above as the Principal Amount (as reduced pursuant
to the terms hereof pursuant to redemption, conversion or otherwise, the
"Principal") when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest ("Interest") on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Debenture Issuance
Date (the "Issuance Date") until the same becomes due and payable, whether upon
an Interest Date (as defined below), the Maturity Date or acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). This Convertible Debenture (including all debentures issued in
exchange, transfer or replacement hereof, this "Debenture") was originally
issued pursuant to the Securities Purchase Agreement dated September 21, 2018,
as amended (the “Securities Purchase Agreement”) between the Company and the
Buyers listed on the Schedule of Buyers attached thereto. Certain capitalized
terms used herein are defined in Section 16.

 

(1)         GENERAL TERMS

 

(a)          Maturity Date. The "Maturity Date" shall be March 21, 2020, as may
be extended for an additional twelve months at the option of the Holder in the
event that, and for so long as, (i) an Event of Default (as defined below) shall
have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section 1) or (ii) any event shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
that with the passage of time and the failure to cure would result in an Event
of Default.

 

 

 



 

(b)          Interest Rate and Payment of Interest. Interest shall accrue on the
outstanding Principal balance hereof at an annual rate equal to 5.5% (“Interest
Rate”). Interest shall be calculated on the basis of a 365-day year and the
actual number of days elapsed, to the extent permitted by applicable law.

 

(c)          Monthly Payments. If, any time after the 6 month anniversary of the
Debenture Issuance Date set forth above, and from time to time thereafter, the
daily VWAP is less than the Floor Price for a period of 20 consecutive Trading
Days (the last such day of each such occurrence, a “Triggering Date”), then the
Company shall make monthly payments beginning on the last calendar day of the
month when the Triggering Date occurred. Each monthly payment shall be in an
amount equal to the sum of (i) the Principal Amount outstanding as of the
Triggering Date divided by the number of such monthly payments until the
Maturity Date, (ii) the Redemption Premium (as defined below) in respect of such
Principal Amount, and (iii) accrued and unpaid interest hereunder as of each
payment date. Each monthly payment obligation shall be reduced by any amounts
converted since the last monthly payment. The obligation of the Company to make
monthly payments hereunder shall cease if any time after the Triggering Date the
daily VWAP is greater than the Floor Price for a period of 20 consecutive
Trading Days, unless a subsequent Triggering Date occurs. The Company may, no
more than twice, obtain a thirty (30) day deferral of a monthly payment due
under this Section 1(c) through the payment of a deferral fee in the amount
equal to ten percent (10%) of the total amount of such monthly payment (each, a
“Deferral Payment”). Each Deferral Payment may be paid at the option of the
Company either in cash, or by the issuance of such number of shares as is equal
to the applicable Deferral Payment divided by a price per share equal to 93% of
the average of the 4 lowest daily VWAPs during the 10 consecutive Trading Days
immediately preceding the due date in respect of such monthly payment begin
deferred, provided that such shares issued will be immediately freely tradable
shares in the hands of the Holder.

 

(d)          Redemption. The Company at its option shall have the right to
redeem (“Optional Redemption”) a portion or all amounts outstanding under this
Debenture prior to the Maturity Date provided. The Company shall pay an amount
equal to the Principal amount being redeemed plus the applicable Redemption
Premium, and accrued Interest, (collectively referred to as the “Redemption
Amount”). In order to make a redemption pursuant to this Section, the Company
shall first provide written notice to the Holder of its intention to make a
redemption (the “Redemption Notice”) setting forth the amount of Principal it
desires to redeem. After receipt of the Redemption Notice the Holder shall have
5 Business Days to elect to convert all or any portion of this Debenture,
subject to the limitations set forth herein. On the 6th Business Day after the
Redemption Notice, the Company shall deliver to the Holder the Redemption Amount
with respect to the Principal amount redeemed after giving effect to conversions
effected during the 5 Business Day period.

 

(2)         EVENTS OF DEFAULT.

 

(a)          An “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

2

 



 

(i)          the Company's failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Debenture or any other
Transaction Document within five (5) Business Days after such payment is due;

 

(ii)         The Company or any subsidiary of the Company shall commence, or
there shall be commenced against the Company or any subsidiary of the Company
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any subsidiary of the Company
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any subsidiary of the Company or there is commenced against the
Company or any subsidiary of the Company any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 61 days; or the
Company or any subsidiary of the Company is adjudicated insolvent or bankrupt;
or any order of relief or other order approving any such case or proceeding is
entered; or the Company or any subsidiary of the Company suffers any appointment
of any custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

 

(iii)        The Company or any subsidiary of the Company shall default in any
of its obligations under any other debenture or any mortgage, credit agreement
or other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced
any indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $200,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable and such default is not cured within five (5)
Business Days;

 

(iv)        The Common Stock shall cease to be quoted or listed for trading,
fail to have a bid price or VWAP, or fail to maintain a trading market on any
Primary Market, for a period of 10 consecutive Trading Days;

 

(v)         The Company or any subsidiary of the Company shall be a party to any
Change of Control Transaction (as defined in Section 16) unless in connection
with such Change of Control Transaction this Debenture is retired;

 

3

 



 

(vi)        the Company's (A) failure to cure a Conversion Failure by delivery
of (I) the required number of shares of Common Stock or (II) the Buy-In Price
within five (5) Business Days after the applicable Conversion Failure or (B)
notice, written or oral, to any holder of the Debentures, including by way of
public announcement, at any time, of its intention not to comply with a request
for conversion of any Debentures into shares of Common Stock that is tendered in
accordance with the provisions of the Debentures, other than pursuant to Section
4(c);

 

(vii)       The Company shall fail for any reason to deliver the payment in cash
pursuant to a Buy-In (as defined herein) within five (5) Business Days after
such payment is due;

 

(viii)      The Company shall fail to observe or perform any other material
covenant, agreement or warranty contained in, or otherwise commit any material
breach or default of any provision of this Debenture (except as may be covered
by Section 2(a)(i) through 2(a)(vii) hereof) or any Transaction Document (as
defined in Section 16) which is not cured within the time prescribed.

 

(ix)         any Event of Default (as defined in the Other Debentures) occurs
with respect to any Other Debentures.

 

(b)          During the time that any portion of this Debenture is outstanding,
if any Event of Default has occurred and is continuing, the full unpaid
Principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become at the
Holder's election, immediately due and payable in cash. Furthermore, in addition
to any other remedies, the Holder shall have the right (but not the obligation)
to convert this Debenture (subject to the beneficial ownership limitations set
out in Section 3(d)) at any time after (x) an Event of Default (provided that
such Event of Default is continuing) or (y) the Maturity Date at the Conversion
Price. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, (other than required
notice of conversion) and the Holder may immediately enforce any and all of its
rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Holder at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.

 

(3)         CONVERSION OF DEBENTURE. This Debenture shall be convertible into
shares of the Company's Common Stock, on the terms and conditions set forth in
this Section 3.

 

(a)          Conversion Right. Subject to the provisions of Section 3(c), at any
time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into fully paid and nonassessable shares of Common Stock in accordance
with Section 3(b), at the Conversion Rate (as defined below). The number of
shares of Common Stock issuable upon conversion of any Conversion Amount
pursuant to this Section 3(a) shall be determined by dividing (x) such
Conversion Amount by (y) the Conversion Price (the "Conversion Rate"). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.

 

4

 



 

(i)          "Conversion Amount" means the portion of the Principal and accrued
Interest to be converted, redeemed or otherwise with respect to which this
determination is being made.

 

(ii)         "Conversion Price" means, as of any Conversion Date (as defined
below) or other date of determination the lower of (i) $4.00 (the “Fixed
Conversion Price”), or (ii) 93% of the average of the 4 lowest daily VWAPs
during the 10 consecutive Trading Days immediately preceding the Conversion Date
or other date of determination, but not lower than the Floor Price (the
“Conversion Price”). The Conversion Price shall be adjusted from time to time
pursuant to the other terms and conditions of this Debenture.

 

(b)          Mechanics of Conversion.

 

(i)          Optional Conversion. To convert any Conversion Amount into shares
of Common Stock on any date (a "Conversion Date"), the Holder shall (A) transmit
by facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the "Conversion Notice") to the Company and (B) if
required by Section 3(b)(iv), surrender this Debenture to a nationally
recognized overnight delivery service for delivery to the Company (or an
indemnification undertaking reasonably satisfactory to the Company with respect
to this Debenture in the case of its loss, theft or destruction). On or before
the third Business Day following the date of receipt of a Conversion Notice (the
"Share Delivery Date"), the Company shall (X) if legends are not required to be
placed on certificates of Common Stock and provided that the Transfer Agent is
participating in the Depository Trust Company's ("DTC") Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder's or its designee's
balance account with DTC through its Deposit Withdrawal Agent Commission system
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled which certificates shall not bear any restrictive legends unless
required pursuant to rules and regulations of the Commission. If this Debenture
is physically surrendered for conversion and the outstanding Principal of this
Debenture is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall as soon as practicable and in no event later
than three (3) Business Days after receipt of this Debenture and at its own
expense, issue and deliver to the holder a new Debenture representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Debenture shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock upon the transmission of a Conversion Notice.

 

5

 



 

(ii)         Company's Failure to Timely Convert. If within three (3) Trading
Days after the Company's receipt of the facsimile copy of a Conversion Notice
the Company shall fail to issue and deliver a certificate to the Holder or
credit the Holder's balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon such holder's conversion of any
Conversion Amount (a "Conversion Failure"), and if on or after such Trading Day
the Holder purchases (in an open market transaction or otherwise) Common Stock
to deliver in satisfaction of a sale by the Holder of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
"Buy-In"), then the Company shall, within three (3) Business Days after the
Holder's request and in the Holder's discretion, either (i) pay cash to the
Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions and other out of pocket expenses, if any) for the shares
of Common Stock so purchased (the "Buy-In Price"), at which point the Company's
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.

 

(iii)        Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Debenture in accordance with the
terms hereof, the Holder shall not be required to physically surrender this
Debenture to the Company unless (A) the full Conversion Amount represented by
this Debenture is being converted or (B) the Holder has provided the Company
with prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Debenture upon physical surrender of this
Debenture. The Holder and the Company shall maintain records showing the
Principal and Interest converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Debenture upon conversion.

 

(c)          Limitations on Conversions.

 

(i)          Beneficial Ownership. The Holder shall not have the right to
convert any portion of this Debenture or otherwise receive shares of Common
Stock hereunder (including pursuant to section (1)(c) or (3)(e)) to the extent
that after giving effect to such conversion or receipt of such shares, the
Holder, together with any affiliate thereof, would beneficially own (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 4.99% of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion or receipt
of shares as payment of interest. Since the Holder will not be obligated to
report to the Company the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the Principal amount of this
Debenture is convertible shall be the responsibility and obligation of the
Holder. If the Holder has delivered a Conversion Notice for a Principal amount
of this Debenture that, without regard to any other shares that the Holder or
its affiliates may beneficially own, would result in the issuance in excess of
the permitted amount hereunder, the Company shall notify the Holder of this fact
and shall honor the conversion for the maximum Principal amount permitted to be
converted on such Conversion Date in accordance with Section 3(a) and, any
Principal amount tendered for conversion in excess of the permitted amount
hereunder shall remain outstanding under this Debenture. The provisions of this
Section may be waived by a Holder (but only as to itself and not to any other
Holder) upon not less than 65 days prior notice to the Company. Other Holders
shall be unaffected by any such waiver.

 

6

 



 

(d)          Other Provisions.

 

(i)          The Company shall at all times reserve and keep available out of
its authorized Common Stock the full number of shares of Common Stock issuable
upon conversion of all outstanding amounts under this Debenture; and within
three (3) Business Days following the receipt by the Company of a Holder's
notice that such minimum number of Underlying Shares is not so reserved, the
Company shall promptly reserve a sufficient number of shares of Common Stock to
comply with such requirement.

 

(ii)         All calculations under this Section 3 shall be rounded to the
nearest $0.0001 or whole share.

 

(iii)        The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Debenture and payment of
interest on this Debenture, each as herein provided, free from preemptive rights
or any other actual contingent purchase rights of persons other than the Holder,
not less than such number of shares of the Common Stock as shall be issuable
(taking into account the adjustments and restrictions set forth herein) upon the
conversion of the outstanding Principal amount of this Debenture and payment of
interest hereunder. The Company covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly and validly authorized, issued
and fully paid, nonassessable and, if the Underlying Shares Registration
Statement has been declared effective under the Securities Act, registered for
public sale in accordance with such Underlying Shares Registration Statement.

 

(iv)        Nothing herein shall limit a Holder's right to pursue actual damages
or declare an Event of Default pursuant to Section 2 herein for the Company’s
failure to deliver certificates representing shares of Common Stock upon
conversion within the period specified herein and such Holder shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

7

 



 

(e)          Company Forced Conversion. If after the Issuance Date, the Company
has been approved for listing on the Nasdaq subject only to the equity
requirement, the Company may, within ten (10) Trading Day after receiving such
approval from the Nasdaq, deliver a written notice to the Holder (a “Forced
Conversion Notice” and the date such notice is delivered to the Holder, the
“Forced Conversion Notice Date”) to cause the Holder to convert all or part of
the then outstanding Principal amount of this Debenture plus, accrued but unpaid
thereon (a “Forced Conversion”), it being agreed that the “Conversion Date” for
purposes of Section (3) shall be deemed to occur on the third Trading Day
following the Forced Conversion Notice Date (such third Trading Day, the “Forced
Conversion Date”). The Company may not deliver a Forced Conversion Notice, and
any Forced Conversion Notice delivered by the Company shall not be effective,
unless (x) all of the Equity Conditions are met (unless waived in writing by the
Holder) on each Trading Day starting on the Forced Conversion Notice Date and
through and including the later of the Forced Conversion Date and the Trading
Day after the date such Conversion Shares pursuant to such conversion are
delivered to the Holder and (y) such Forced Conversion Notice includes a
representation from the Company that there are no pending or proposed
Fundamental Transactions or Change of Control Transactions of any nature under
consideration or discussion. For purposes of clarification, a Forced Conversion
shall be subject to all provisions of Section (3) regarding conversion
(including the determination of the applicable Conversion Price) and of the
ownership limitation provisions of Section (3)(c). If within 90 days following a
Forced Conversion the Company completes a financing in connection with its
uplisting to Nasdaq (a “Nasdaq Financing”) and the product (the “Adjusted Nasdaq
Conversion Price”) of (i) the per share offering price in such financing and
(ii) 0.93 is less than the Conversion Price used in the Forced Conversion, then
the Company shall issue to the Holder that number of shares of common stock
equal to the difference between (i) the number of shares that would have been
issued had the Adjusted Nasdaq Conversion Price applied to the Forced Conversion
and (ii) the number of shares that were issued in the Forced Conversion. The
Holder shall receive such additional shares within three Trading Days of the
Nasdaq Financing. In the event of a unit offering in the Nasdaq Financing, the
per share offering price in the previous sentence shall be deemed to be the per
unit offering price in the Nasdaq Financing divided by the number of common
shares in the unit being offered in the Nasdaq Financing.

 

(4)          Adjustments to Conversion Price

 

(a)          Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. If the Company, at any time while this Debenture is outstanding,
shall (a) pay a stock dividend or otherwise make a distribution or distributions
on shares of its Common Stock or any other equity or equity equivalent
securities payable in shares of Common Stock, (b) subdivide outstanding shares
of Common Stock into a larger number of shares, (c) combine (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (d) issue by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then each of the Fixed Conversion Price
and the Floor Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock (excluding treasury shares, if
any) outstanding before such event and of which the denominator shall be the
number of shares of Common Stock outstanding after such event. Any adjustment
made pursuant to this Section shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

(b)          Other Events. If any event occurs of the type contemplated by the
provisions of this Section (4) but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features, or issuing
Convertible Securities with a variable conversion formula that is more favorable
than this Debenture), then the Company's Board of Directors will make an
appropriate adjustment in the Conversion Price so as to protect the rights of
the Holder under this Debenture; provided that no such adjustment will increase
the Conversion Price as otherwise determined pursuant to this Section 5.

 

8

 



 

(c)          Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a "Corporate Event"), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Debenture, at the Holder's option, (i) in addition to the
shares of Common Stock receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Debenture) or (ii) in
lieu of the shares of Common Stock otherwise receivable upon such conversion,
such securities or other assets received by the holders of shares of Common
Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Debenture
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the Conversion Rate. Provision made pursuant to
the preceding sentence shall be in a form and substance satisfactory to the
Required Holders. The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Debenture.

 

(d)          Whenever the Conversion Price is adjusted pursuant to Section 4
hereof, the Company shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.

 

(e)          In case of any (1) merger or consolidation of the Company or any
subsidiary of the Company with or into another Person, or (2) sale by the
Company or any subsidiary of the Company of more than one-half of the assets of
the Company in one or a series of related transactions, a Holder shall have the
right to (A) exercise any rights under Section 2(b), (B) convert the aggregate
amount of this Debenture then outstanding into the shares of stock and other
securities, cash and property receivable upon or deemed to be held by holders of
Common Stock following such merger, consolidation or sale, and such Holder shall
be entitled upon such event or series of related events to receive such amount
of securities, cash and property as the shares of Common Stock into which such
aggregate Principal amount of this Debenture could have been converted
immediately prior to such merger, consolidation or sales would have been
entitled, or (C) in the case of a merger or consolidation, require the surviving
entity to issue to the Holder a convertible Debenture with a Principal amount
equal to the aggregate Principal amount of this Debenture then held by such
Holder, plus all accrued and unpaid interest and other amounts owing thereon,
which such newly issued convertible Debenture shall have terms identical
(including with respect to conversion) to the terms of this Debenture, and shall
be entitled to all of the rights and privileges of the Holder of this Debenture
set forth herein and the agreements pursuant to which this Debentures were
issued. In the case of clause (C), the conversion price applicable for the newly
issued shares of convertible preferred stock or convertible Debentures shall be
based upon the amount of securities, cash and property that each share of Common
Stock would receive in such transaction and the Conversion Price in effect
immediately prior to the effectiveness or closing date for such transaction. The
terms of any such merger, sale or consolidation shall include such terms so as
to continue to give the Holder the right to receive the securities, cash and
property set forth in this Section upon any conversion or redemption following
such event. This provision shall similarly apply to successive such events.

 

9

 



 

(5)          REISSUANCE OF THIS DEBENTURE.

 

(a)          Transfer. If this Debenture is to be transferred, the Holder shall
surrender this Debenture to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Debenture (in accordance
with Section 5(d)), registered in the name of the registered transferee or
assignee, representing the outstanding Principal being transferred by the Holder
(along with any accrued and unpaid interest thereof) and, if less then the
entire outstanding Principal is being transferred, a new Debenture (in
accordance with Section 5(d)) to the Holder representing the outstanding
Principal not being transferred. The Holder and any assignee, by acceptance of
this Debenture, acknowledge and agree that, by reason of the provisions of
Section 3(b)(iii) following conversion or redemption of any portion of this
Debenture, the outstanding Principal represented by this Debenture may be less
than the Principal stated on the face of this Debenture.

 

(b)          Lost, Stolen or Mutilated Debenture. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Debenture, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Debenture, the Company shall execute and deliver to the Holder a new Debenture
(in accordance with Section 5(d)) representing the outstanding Principal.

 

(c)          Debenture Exchangeable for Different Denominations. This Debenture
is exchangeable, upon the surrender hereof by the Holder at the principal office
of the Company, for a new Debenture or Debentures (in accordance with Section
5(d)) representing in the aggregate the outstanding Principal of this Debenture,
and each such new Debenture will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender.

 

(d)          Issuance of New Debentures. Whenever the Company is required to
issue a new Debenture pursuant to the terms of this Debenture, such new
Debenture (i) shall be of like tenor with this Debenture, (ii) shall represent,
as indicated on the face of such new Debenture, the Principal remaining
outstanding (or in the case of a new Debenture being issued pursuant to Section
5(a) or Section 5(c), the Principal designated by the Holder which, when added
to the Principal represented by the other new Debentures issued in connection
with such issuance, does not exceed the Principal remaining outstanding under
this Debenture immediately prior to such issuance of new Debentures), (iii)
shall have an issuance date, as indicated on the face of such new Debenture,
which is the same as the Issuance Date of this Debenture, (iv) shall have the
same rights and conditions as this Debenture, and (v) shall represent accrued
and unpaid Interest from the Issuance Date.

 

10

 



 

(6)          NOTICES. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by email (provided confirmation of
transmission is electronically generated and kept on file by the sending party);
or (iii) one (1) Trading Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and email for such communications shall be:

 

If to the Company, to: Q Biomed Inc.  

c/o Ortoli Rosenstadt LLP

366 Madison Avenue, 3rd Floor

New York, NY 10017

  Attn:  William Rosenstadt   Telephone:  (212) 588-0022  
Email:  wsr@orllp.legal     If to the Holder: YA II PN, Ltd  

c/o Yorkville Advisors Global, LLC

1012 Springfield Avenue

  Mountainside, NJ 07092   Attention: Mark Angelo   Telephone: 201-985-8300  
Email:  Legal@yorkvilleadvisors.com

 

or at such other address and/or email and/or to the attention of such other
person as the recipient party has specified by written notice given to each
other party three (3) Business Days prior to the effectiveness of such change.
Written confirmation of receipt (i) given by the recipient of such notice,
consent, waiver or other communication, (ii) electronically generated by the
sender's email service provider containing the time, date, recipient email
address or (iii) provided by a nationally recognized overnight delivery service,
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(7)          Except as expressly provided herein, no provision of this Debenture
shall alter or impair the obligations of the Company, which are absolute and
unconditional, to pay the Principal of, interest and other charges (if any) on,
this Debenture at the time, place, and rate, and in the coin or currency, herein
prescribed. This Debenture is a direct obligation of the Company. As long as
this Debenture is outstanding, the Company shall not and shall cause their
subsidiaries not to, without the consent of the Holder, (i) amend its
certificate of incorporation, bylaws or other charter documents so as to
adversely affect any rights of the Holder; (ii) repay, repurchase or offer to
repay, repurchase or otherwise acquire shares of its Common Stock or other
equity securities; or (iii) enter into any agreement with respect to any of the
foregoing.

 

11

 

 

 

(8)         This Debenture shall not entitle the Holder to any of the rights of
a stockholder of the Company, including without limitation, the right to vote,
to receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Company, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

 

(9)         No indebtedness of the Company is senior to this Debenture in right
of payment, whether with respect to interest, damages or upon liquidation or
dissolution or otherwise. Without the Holder’s consent, the Company will not and
will not permit any of their subsidiaries to, directly or indirectly, enter
into, create, incur, assume or suffer to exist any indebtedness of any kind, on
or with respect to any of its property or assets now owned or hereafter acquired
or any interest therein or any income or profits there from that is senior in
any respect to the obligations of the Company under this Debenture.

 

(10)        This Debenture shall be governed by and construed in accordance with
the laws of the State of New Jersey, without giving effect to conflicts of laws
thereof. Each of the parties consents to the jurisdiction of the Superior Courts
of the State of New Jersey sitting in Hudson County, New Jersey and the
U.S. District Court for the District of New Jersey sitting in Newark, New Jersey
in connection with any dispute arising under this Debenture and hereby waives,
to the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens to the bringing of any such proceeding in such
jurisdictions.

 

(11)        If the Company fails to strictly comply with the terms of this
Debenture, then the Company shall reimburse the Holder promptly for all fees,
costs and expenses, including, without limitation, attorneys’ fees and expenses
incurred by the Holder in any action in connection with this Debenture,
including, without limitation, those incurred: (i) during any workout, attempted
workout, and/or in connection with the rendering of legal advice as to the
Holder’s rights, remedies and obligations, (ii) collecting any sums which become
due to the Holder, (iii) defending or prosecuting any proceeding or any
counterclaim to any proceeding or appeal; or (iv) the protection, preservation
or enforcement of any rights or remedies of the Holder.

 

(12)        Any waiver by the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Holder to insist upon strict adherence to any term
of this Debenture on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Debenture. Any waiver must be in writing.

 

12

 

  

(13)        If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
Principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

 

(14)        Whenever any payment or other obligation hereunder shall be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day.

 

(15)        THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.

 

(16)        CERTAIN DEFINITIONS For purposes of this Debenture, the following
terms shall have the following meanings:

 

(a)          “Approved Stock Plan” means a stock option plan that has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued only to any employee, officer, or director
for services provided to the Company.

 

(b)          "Bloomberg" means Bloomberg Financial Markets.

 

(c)          “Business Day” means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions are authorized or required by law or other government
action to close.

 

13

 



 

(d)          “Change of Control Transaction” means the occurrence of (a) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of fifty percent
(50%) of the voting securities of the Company (except that the acquisition of
voting securities by the Holder or any other current holder of convertible
securities of the Company shall not constitute a Change of Control Transaction
for purposes hereof), (b) a replacement at one time or over time of more than
one-half of the members of the board of directors of the Company (other than as
due to the death or disability of a member of the board of directors) which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), (c) the merger, consolidation or sale of fifty
percent (50%) or more of the assets of the Company or any subsidiary of the
Company in one or a series of related transactions with or into another entity,
or (d) the execution by the Company of an agreement to which the Company is a
party or by which it is bound, providing for any of the events set forth above
in (a), (b) or (c). No transfer to a wholly-owned subsidiary shall be deemed a
Change of Control Transaction under this provision.

 

(e)          “Closing Bid Price” means the price per share in the last reported
trade of the Common Stock on a Primary Market or on the exchange which the
Common Stock is then listed as quoted by Bloomberg.

 

(f)          “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.

 

(g)          “Commission” means the Securities and Exchange Commission.

 

(h)          “Common Stock” means the common stock, par value $0.001, of the
Company and stock of any other class into which such shares may hereafter be
changed or reclassified.

 

(i)          "Equity Conditions" means that each of the following conditions is
satisfied: (i) on each day during the period beginning two (2) weeks prior to
the applicable date of determination and ending on and including the applicable
date of determination (the "Equity Conditions Measuring Period"), either (x) the
Underlying Shares Registration Statement filed pursuant to the Registration
Rights Agreement shall be effective and available for the resale of all
applicable shares of Common Stock to be issued in connection with the event
requiring determination or (y) all applicable shares of Common Stock to be
issued in connection with the event requiring determination shall be eligible
for sale without restriction and without the need for registration under any
applicable federal or state securities laws; (ii) on each day during the Equity
Conditions Measuring Period, the Common Stock is designated for quotation on the
Principal Market and shall not have been suspended from trading on such exchange
or market nor shall delisting or suspension by such exchange or market been
threatened or pending either (A) in writing by such exchange or market or (B) by
falling below the then effective minimum listing maintenance requirements of
such exchange or market; (iii) during the Equity Conditions Measuring Period,
the Company shall have delivered Conversion Shares upon conversion of the
Debentures to the Holder on a timely basis as set forth in Section 4(b)(ii)
hereof; (iv) any applicable shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
Section (3)(c) hereof and the rules or regulations of the Primary Market; (v)
during the Equity Conditions Measuring Period, there shall not have occurred
either (A) an Event of Default or (B) an event that with the passage of time or
giving of notice would constitute an Event of Default; and (vii) the Company
shall have no knowledge of any fact that would cause (x) the Registration
Statements required pursuant to the Registration Rights Agreement not to be
effective and available for the resale of all applicable shares of Common Stock
to be issued in connection with the event requiring determination or (y) any
applicable shares of Common Stock to be issued in connection with the event
requiring determination not to be eligible for sale without restriction and
without the need for registration under any applicable federal or state
securities laws.

 

14

 



 

(j)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(k)          “Floor Price” means $2.00 per share.

 

(l)          “Fundamental Transaction” means any of the following: (1) the
Company effects any merger or consolidation of the Company with or into another
Person and the Company is the non-surviving company (other than a merger or
consolidation with a wholly owned subsidiary of the Company for the purpose of
redomiciling the Company), (2) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (3)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (4) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property.

 

(m)         “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities

 

(n)          “Other Debentures” means any other debentures issued pursuant to
the Securities Purchase Agreement and any other debentures, notes, or other
instruments issued in exchange, replacement, or modification of the foregoing.

 

(o)          “Original Issue Date” means the date of the first issuance of this
Debenture regardless of the number of transfers and regardless of the number of
instruments, which may be issued to evidence such Debenture.

 

(p)          “Person” means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.

 

(q)          “Primary Market” means any of the New York Stock Exchange, the NYSE
MKT, the Nasdaq Global Market, the Nasdaq Global Select Market, or the OTC QB,
and any successor to any of the foregoing markets or exchanges.

 

(r)          “Redemption Premium” means, during the period ending on March 21,
2019, 10% of the Principal amount being redeemed, and thereafter, 20% of the
Principal amount being redeemed.

 

(s)           “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

15

 



 

(t)          “Trading Day” means a day on which the shares of Common Stock are
quoted or traded on a Primary Market on which the shares of Common Stock are
then quoted or listed; provided, that in the event that the shares of Common
Stock are not listed or quoted, then Trading Day shall mean a Business Day.

 

(u)          “Transaction Document(s)” shall mean this Debenture, along with the
Securities Purchase Agreement, and any other documents or agreements entered
into in connection with the foregoing.

 

(v)         “Underlying Shares” means the shares of Common Stock issuable upon
conversion of this Debenture or as payment of interest in accordance with the
terms hereof.

 

(w)          “Underlying Shares Registration Statement” means a registration
statement meeting the requirements set forth in the Registration Rights
Agreement, covering among other things the resale of the Underlying Shares and
naming the Holder as a “selling stockholder” thereunder.

 

(x)          "VWAP" means, for any security as of any date, the daily dollar
volume-weighted average price for such security on the Primary Market as
reported by Bloomberg through its “Historical Prices – Px Table with Average
Daily Volume” functions, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg.

 

[Signature Page Follows]

 

16

 



 

IN WITNESS WHEREOF, the Company has caused this Convertible Debenture to be duly
executed by a duly authorized officer as of the date set forth above.

 

  COMPANY:   Q BIOMED INC.       By:            Name:   Title:

 

 

 

 

 

 

EXHIBIT I
CONVERSION NOTICE

 

(To be executed by the Holder in order to Convert the Debenture)

 

TO: Q BIOMED INC.

 

Via Email: dcorin@qbiomed.com; wsr@orllp.legal

 

The undersigned hereby irrevocably elects to convert a portion of the
outstanding and unpaid Conversion Amount of Debenture No. QBIO-4 into Shares of
Common Stock of Q BIOMED INC., according to the conditions stated therein, as of
the Conversion Date written below.

 

Conversion Date:   Principal Amount to be Converted:   Accrued Interest to be
Converted:   Total Conversion Amount to be converted:   Conversion Price:  
Number of shares of Common Stock to be issued:       Please issue the shares of
Common Stock in the following name and to the following address: Issue to:      
     

 

Authorized Signature:   Name:   Title:   Broker DTC Participant Code:   Account
Number:  

 

 

 

 

 

